Citation Nr: 1816814	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Propriety of a disability rating reduction from 100 percent to zero percent for non-Hodgkin's Lymphoma.

2. Entitlement to service connection for pes planus.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected non-Hodgkin's lymphoma.

4. Entitlement to service connection for dementia with memory loss, including as secondary to service-connected non-Hodgkin's lymphoma.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1959 and from April 1960 to July 1970.  Unfortunately, he died in June 2017.  The appellant is his surviving spouse and, as discussed below, has been properly substituted as claimant in the claims addressed herein.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2012, the RO reduced the Veteran's disability rating for non-Hodgkin's lymphoma from 100 to 0 percent, effective May 1, 2012, and denied entitlement to service connection for GERD and dementia with memory loss.  In August 2013, the RO denied entitlement to service connection for pes planus, PTSD, and an unspecified mental condition.

As stated above, the April 2012 rating decision reduced the disability rating for non-Hodgkin's lymphoma from 100 to 0 percent.  The Board finds that the Veteran's disagreement with the reduced rating for non-Hodgkin's lymphoma is also a disagreement with the denial of an increased rating for non-Hodgkin's lymphoma, as the issue of an increased rating for non-Hodgkin's lymphoma is an inherent part of the Veteran's disagreement with the reduced rating for non-Hodgkin's lymphoma.  Accordingly, the Board finds that the Veteran had adequately noted disagreement and that the issues of both the propriety of the reduction in rating and entitlement to an increased rating for non-Hodgkin's Lymphoma are currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).

In January 2014, the RO found clear and unmistakable error (CUE) in the effective date of on May 1, 2012, of the reduced evaluation for non-Hodgkin's lymphoma from 100 to 0 percent.  The RO found that the proper effective date of the reduced evaluation was July 1, 2012.

 This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for GERD, PTSD, and dementia with memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran timely appealed the RO's April 2012 reduction of his disability rating for non-Hodgkin's lymphoma and denial of service connection for GERD and dementia with memory loss, as well as the RO's August 2013 denial of service connection for pes planus, PTSD, and an unspecified mental condition, but died in June 2017, prior to completion of the appeal. 

2. The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims on appeal to completion.

3. In September 2011, the RO notified the Veteran of a rating decision proposing to reduce the Veteran's disability rating for non-Hodgkin's lymphoma from 100 percent disabling to noncompensable.

4. An April 2012 rating decision reduced the disability rating assigned for non-Hodgkin's lymphoma from 100 to zero percent, effective May 1, 2012.  A January 2015 rating decision found CUE in the April 2012 rating decision, finding the rating reduction was effective earlier, on July 1, 2012.

5. At the time of the reduction, a 100 percent rating for the Veteran's non-Hodgkin's lymphoma had been in effect for more than five years and the reduction reduced the Veteran's overall level of compensation.

6. At the time of the reduction, the Veteran's non-Hodgkin's lymphoma was in remission, with no evidence of local recurrence or metastasis, based on a full and complete VA examination.  

7. A current diagnosis of pes planus is not demonstrated.  


CONCLUSIONS OF LAW

1. The appellant, the Veteran's surviving spouse, is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2. The reduction of the disability rating from 100 percent to 0 percent, effective July 1, 2012, for non-Hodgkin's lymphoma was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.117, Diagnostic Code (DC) 7715 (2017).

3. The criteria to establish service connection for pes planus have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Matters

(a) Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C. § 5121 (2012); 38 C.F.R. 
§ 3.1000 (2017).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Prior to the completion of the Veteran's appeal of the April 2012 rating decision, the RO received confirmation of his June 2017 death.

In June 2017, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, which was also considered a request for substitution with regard to the Veteran's pending service connection claims.  See 38 U.S.C. § 5121A.

In January 2018, the RO allowed for the appellant's substitution in the Veteran's claims that were on appeal.  She was notified of this decision in a letter that same month. 

Therefore, the Board recognizes that the Veteran's surviving spouse has been properly substituted for the Veteran.  As the Veteran's death occurred after October 10, 2008, the appellant's claim is not one for accrued benefits, but remains his original claim into which she is substituted in his stead.  The issues have been recharacterized to reflect the correct procedural posture.

(b) Procedural Requirements for Reductions in Ratings

The Board notes that Veterans Claims Assistance Act of 2000 (VCAA) does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) (2017), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) (2017) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2017).

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) (2017) for reducing the Veteran's disability rating by way of a September 2011 letter notifying him of his rights and also giving him an opportunity for a hearing and time to respond.  The Veteran declined to have a hearing.

(c) Other Procedural Duties

As to the remaining issues on appeal, neither the Veteran during his lifetime, nor the appellant or her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Non-Hodgkin's Lymphoma - Rating Reduction Appeal 

As noted in the Introduction above, the RO reduced the rating for the Veteran's service-connected non-Hodgkin's lymphoma from 100 to zero percent disabling, effective July 1, 2012.  See April 2012 and January 2014 rating decisions.

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2017).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

Having determined above that the Veteran received proper notice of the proposal to reduce his non-Hodgkin's lymphoma disability rating, the Board notes that the remaining question is whether the reduction was proper.
Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2017).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

In this case, the 100 percent disability rating for the non-Hodgkin's lymphoma had been in effect for more than five years.  Accordingly, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) apply, which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence. Kitchens v. Brown, 7 Vet. App. 320 (1995).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the regulations for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Here, the RO initially granted the 100 percent initial disability rating for non-Hodgkin's lymphoma, effective October 23, 2003, under 38 C.F.R. § 4.117, DC 7715.  Under DC 7715, a 100 percent rating is provided for non-Hodgkin's lymphoma with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated on residuals.  See 38 C.F.R. § 4.117, DC 7715 (2017).

The Veteran was previously assigned a 100 percent disability rating for non-Hodgkin's lymphoma based primarily on his VA treatment records and a telephone call from his treating VA physician who indicated active disease.  This evidence indicated that the Veteran had last received chemotherapy treatment in February 2004.  

The April 2012 rating decision reducing the disability rating for non-Hodgkin's lymphoma was based primarily on the May 2011 VA examination report.  The May 2011 VA examination report indicated that the Veteran's non-Hodgkin's lymphoma was in full remission, with no residuals and no treatment since 2004.  These findings were reiterated in a November 2016 VA examination report.

In no event shall a readjustment in the rating schedule result in a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.  38 U.S.C. 
§ 1155; see also 38 C.F.R. § 3.951(a).  Here, the preponderance of the evidence reflects a sustained material improvement in the disability under the ordinary conditions of life, as shown by a full and complete examination.  Therefore, the Board finds that the reduction of the disability rating for non-Hodgkin's lymphoma from 100 to zero percent was proper.  The Board notes that this reduction in the rating for non-Hodgkin's lymphoma does not preclude entitlement to separate ratings for residuals of non-Hodgkin's lymphoma.  

Based on the above, the Board finds that a preponderance of the evidence shows a material improvement in the non-Hodgkin's lymphoma that was reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the reduction of the rating for non-Hodgkin's lymphoma from 100 to zero percent, effective July 1, 2012, was proper.  
Service Connection - Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, pes planus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
      
With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for Pes Planus - Analysis

The Veteran also sought service connection for pes planus.  

A diagnosis of pes planus was noted on his examination upon entrance to service in June 1956.  However, there was no diagnosis or symptoms of pes planus in the Veteran's examination on separation from service in May 1959, his April 1960 enlistment examination, or his July 1970 separation examination.  Notably, there is no diagnosis of pes planus in any of the Veteran's post-service medical records.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran did not have current pes planus during the period on appeal.  As a pes planus diagnosis is not shown in the record since the beginning of the claim or during the appeal period, service connection must be denied.

ORDER

The reduction of the disability rating for non-Hodgkin's lymphoma from 100 to zero percent, effective July 1, 2012, was proper; restoration of the 100 percent rating is denied.

Service connection for pes planus is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

I. GERD

The Veteran was diagnosed with GERD.  See October 2016 VA treatment record.  The appellant contends that the Veteran's GERD was related to or caused by either service or a residual of the service-connected non-Hodgkin's lymphoma.  The Board notes that the Veteran had a history of pyloric stenosis, secondary to radiation treatment, and had several epigastric dilations.  See March 2011 VA treatment note.  The Veteran was not afforded a VA examination as to the etiology of his GERD prior to his death and no medical opinion has been obtained.  A VA medical opinion in this instance is warranted.  There is evidence of diagnosis of GERD and the Veteran was in receipt of service-connection for non-Hodgkin's lymphoma, but there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a medical opinion should be obtained in order to assist in determining whether the Veteran's diagnosed GERD was etiologically related to the service-connected non-Hodgkin's lymphoma, including any treatment.

II. Dementia with Memory Loss 

The Veteran was also diagnosed with dementia with memory loss.  See July 2013 VA examination report.  The appellant contends that his dementia symptoms were related to, or caused by, his treatment for non-Hodgkin's lymphoma, including chemotherapy and radiation therapy.  The Veteran was not afforded a VA examination as to the etiology of his dementia and no medical opinion has been obtained.  Given the circumstance, a VA medical opinion is warranted.  

III.  PTSD

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In July 2013, the Veteran was afforded a VA PTSD examination.  The VA examiner noted that the Veteran reported a stressor of being exposed to bombs and guns in Vietnam and stated that "they were trying kill us in Vietnam," and opined that this stressor was related to the Veteran's fear of hostile military or terrorist activity.  However, the VA examiner opined that this stressor was not adequate to support the diagnosis for PTSD, and no rationale was given for this opinion.  The VA examiner concluded that the Veteran did not have a current diagnosis of PTSD, but without providing any supportive rationale.  The Board finds that the VA examiner's opinion as to the claim for service connection for PTSD is inadequate.  

While the record includes a December 2015 letter from the Veteran's treating VA psychiatrist noting diagnoses of dementia of Alzheimer's type and chronic PTSD, this letter does not include an opinion regarding the etiology of the diagnosed PTSD.  Therefore, a remand is required to clarify whether the Veteran had PTSD during the period on appeal and whether such PTSD was etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion from the July 2013 VA examiner, or a suitable substitute.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the claims file, the examiner is asked to:

Provide an opinion as to whether the Veteran had PTSD and, if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such PTSD was related to or caused by service.  

**In providing this opinion, the examiner should note the following:  (a) The Veteran's reports of being exposed to bombs and guns in Vietnam and his statement that "they were trying kill us in Vietnam." And (b) the December 2015 letter from the Veteran's treating VA psychiatrist noting diagnoses of chronic PTSD and dementia- Alzheimer's type. 

The examiner should provide a complete rationale (explanation based on medical knowledge and evidence of record) for all opinions expressed. 

If the examiner cannot provide an opinion without resorting to mere speculation, then he or she must so state, and must provide an explanation why an opinion would be speculative.

2. Obtain medical opinions as to the etiology of the Veteran's diagnosed GERD and dementia with memory loss.  The entire claims file and a copy of this remand must be made available to the examiner(s) for review, and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner(s) should provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD and dementia with memory loss were related to or caused by the diagnosed non-Hodgkin's lymphoma, including any treatment for such disability.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed GERD and dementia with memory loss were aggravated by the diagnosed non-Hodgkin's lymphoma, including any treatment for such disability.

The examiner should provide a complete rationale (explanation based on medical knowledge and evidence of record) for all opinions expressed. 

3. After completing the above, and any other development deemed necessary, readjudicate the service connection claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


